UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-4462



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


WILLIAM DAVID WRIGHT,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.  H. Brent McKnight,
District Judge. (CR-02-219)


Submitted:   March 8, 2006                 Decided:   March 20, 2006


Before WILLIAMS, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Scott H. Gsell, LAW OFFICE OF SCOTT GSELL, Charlotte, North
Carolina, for Appellant.   Robert John Gleason, Assistant United
States Attorney, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            William   David   Wright       appeals     his     convictions       and

180-month    sentence*   imposed    after    he   pled       guilty   to   using,

carrying, or possessing a firearm during and in relation to his

possession with intent to distribute marijuana (Count 2), in

violation of 18 U.S.C.A. § 924(c) (West 2000 & Supp. 2005), and

possessing a firearm having previously been convicted of certain

enumerated    felonies   under     North    Carolina     law    (Count     3),    in

violation of 18 U.S.C.A. §§ 922(g)(1), 924(e) (West 2000 & Supp.

2005).      Wright’s counsel filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967), questioning whether the district

court properly sentenced Wright as an armed career criminal but

stating that, in counsel’s view, there are no meritorious issues

for appeal.     Wright filed pro se supplemental briefs raising a

similar issue.    Wright also challenges the validity of his guilty

plea, contends that he could not be convicted of a § 924(c) offense

when he did not plead guilty to the underlying controlled substance

offense, and asserts that, in light of United States v. Booker, 543

U.S. 220 (2005), his sentence violates the Sixth Amendment.                      We

affirm.

            Counsel questions whether the district court properly

sentenced Wright as an armed career criminal.                Because Wright did



     *
      The district court granted the Government’s motion for
downward departure based upon Wright’s substantial assistance.

                                    - 2 -
not raise this issue in the district court, we review for plain

error.   United States v. Hughes, 401 F.3d 540, 547-48, 555 (4th

Cir. 2005) (discussing standard of review).     Our review of the

record convinces us that the district court did not plainly err in

concluding that Wright qualified as an armed career criminal and

that his sentence does not violate the Sixth Amendment. See United

States v. Thompson, 421 F.3d 278, 282, 283-86 (4th Cir. 2005)

(stating that this court cannot be “willfully blind” to information

pertaining to prior conviction, such as “date [of the conviction],

statutory violation, and the like” and holding that nature and

occasion of offenses are facts inherent in convictions and those

facts need not be alleged in indictment or submitted to jury),

cert. denied, __ U.S. __, 2006 WL 521274 (U.S. Mar. 6, 2006)

(No. 05-7266); United States v. Cheek, 415 F.3d 349, 354 (4th Cir.)

(holding that application of armed career criminal enhancement

falls within exception for prior convictions when there is no

dispute as to fact or characterization of those convictions), cert.

denied, 126 S. Ct. 640 (2005).

          With regard to the claims raised in Wright’s pro se

supplemental briefs, we find those claims to be without merit.   In

accordance with Anders, we have reviewed the entire record for any

meritorious issues and have found none.     Accordingly, we affirm

Wright’s convictions and sentence.       This court requires that

counsel inform his client, in writing, of his right to petition the


                                 - 3 -
Supreme Court of the United States for further review.      If the

client requests that a petition be filed, but counsel believes that

such a petition would be frivolous, then counsel may move in this

court for leave to withdraw from representation.   Counsel’s motion

must state that a copy thereof was served on the client.        We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                          AFFIRMED




                              - 4 -